         Case 2:20-cv-05580-CFK Document 20 Filed 01/19/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FCS CAPITAL LLC, et al.,                              :      CIVIL ACTION
               Plaintiffs,                            :
                                                      :
              v.                                      :
                                                      :
JOSHUA L THOMAS, ESQUIRE,                             :
              Defendant.                              :      NO. 20-cv-05580


                                            NOTICE

       AND NOW, this 19th day of January 2021, having today received a bevy of emails from

counsel, the parties are advised that the Court does not conduct litigation by email or by letter.

       The Court reiterates that the information it required in the parties’ 26(f) report must now

be supplied in Defendant’s response to the Rule to Show Cause (ECF No. 19) which he shall

file using Electronic Case Filing, and to which he shall attach as an exhibit a supplemental filing

that contains all the information required by the Court’s Notice (ECF No. 16).



                                              /s/ Chad F. Kenney
                                              _____________________________
                                              CHAD F. KENNEY, JUDGE
